DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 4-7, 10, 13-16, 19-24, and 27-30 are allowed.
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding independent claims 1, 15, and 16, the closest prior art (Shreiber, Fidrich, Liang, Rusko, You, Ma, Gritsenko, and Liu) does not teach or suggest the claimed invention having “determining a plurality of segmentation flat surfaces based on the plurality of marked points; obtaining, based on the scan image, a plurality of cross sections corresponding to the plurality of segmentation flat surfaces; determining lines of intersection based on the plurality of segmentation flat surfaces and the plurality of cross sections; and determining the one or more segmentation curved surfaces based on the lines of intersection, the one or more segmentation curved surfaces being configured to segment the at least part of the liver into a plurality of liver segments”, and a combination of other limitations thereof as recited in the claims.
 	Further, the new prior art, Reynolds, Simon, Markova, and Tanaka, alone or in combination does not render obvious to include the claimed limitations above.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VAN D HUYNH/Primary Examiner, Art Unit 2665